UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 11-6623


THOMAS A. CHILTON, III,

                Petitioner - Appellant,

          v.

LORETTA KELLY, Warden,

                Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond. M. Hannah Lauck, Magistrate
Judge. (3:10-cv-00871-JRS)


Submitted:   October 11, 2011             Decided:   October 24, 2011


Before NIEMEYER, SHEDD, and DAVIS, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Thomas A. Chilton, III, Appellant Pro Se.     Donald Eldridge
Jeffrey, III, Assistant Attorney General, Richmond, Virginia,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Thomas A. Chilton, III, seeks to appeal the district

court’s order denying his motion for a change of venue.                               This

court    may    exercise   jurisdiction          only     over    final      orders,   28

U.S.C. § 1291 (2006), and certain interlocutory and collateral

orders, 28 U.S.C. § 1292 (2006); Fed. R. Civ. P. 54(b); Cohen v.

Beneficial Indus. Loan Corp., 337 U.S. 541, 545-46 (1949).                             The

order Chilton seeks to appeal is neither a final order nor an

appealable      interlocutory       or    collateral       order.       See     Ellicott

Mach. Corp. v. Modern Welding Co., 502 F.2d 178, 180 (4th Cir.

1974).         Accordingly,    we        dismiss    the    appeal       for    lack    of

jurisdiction.       We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before   the     court   and   argument         would   not      aid   the    decisional

process.

                                                                               DISMISSED




                                            2